Citation Nr: 0527181	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a disability rating in excess of 
50 percent for chronic undifferentiated schizophrenia for 
accrued benefit purposes.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) to deny the 
benefits sought on appeal.  The appellant, the veteran's 
surviving spouse, perfected an appeal of that decision.  For 
good cause shown, her motion for advancement on the docket 
has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO has notified the appellant of any evidence needed 
to substantiate her claim and fulfilled the duty to assist 
her in developing any such evidence.

2.  The veteran claimed entitlement to an increased rating 
for his service-connected schizophrenia in October 2001.

3.  The veteran died in April 2002 due to cardiogenic shock 
caused by a myocardial infarction that was a result of 
coronary artery disease with end stage renal disease 
contributing to cause his death.

4.  At the time of his, death service connection had been 
established for schizophrenic reaction, chronic 
undifferentiated type, with a 50 percent rating in effect 
since August 1960.

5.  The preponderance of the probative evidence shows that a 
service-connected disability did not cause or materially 
contribute to cause the veteran's death.

6.  The evidence of record at the time of the veteran's death 
does not indicate that the manifestations of the service-
connected schizophrenia more nearly approximated the criteria 
for a 70 percent rating.

7. A the time of his death the veteran was not receiving, nor 
was he entitled to receive, compensation for service-
connected disability that was rated as totally disabling for 
a continuous period of at least 10 years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 
(2004).

2.  The criteria for a disability rating in excess of 
50 percent for schizophrenia, chronic undifferentiated type, 
were not met for accrued benefit purposes.  38 U.S.C.A. 
§ 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.3, 4.7, 
4.130, Diagnostic Code 9204 (2004).

3.  The criteria for entitlement to DIC benefits are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran should have been 
rated as totally disabling since at least 1973, thereby 
entitling her to DIC benefits pursuant to 38 U.S.C.A. § 1318 
and any benefits to which he was entitled based on his 
October 2001 claim for an increased rating.

Development of the Claim

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the appellant of the information and evidence 
needed to substantiate her claim in April 2003 by informing 
her of the evidence required to establish entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The RO 
also informed her of the information and evidence that she 
was required to submit, the evidence that the RO would obtain 
on her behalf, and the need to advise VA of or submit any 
additional evidence that was relevant to the claim.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the appellant of the evidence she was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate her claim.  Quartuccio, 16 Vet. App. at 187.

Although the April 2003 notice was sent following the October 
2002 decision, the appellant has had more than two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following issuance 
of the notice the RO received additional evidence and re-
adjudicated the substantive merits of the appellant's claim 
in the March 2004 statement of the case.  In re-adjudicating 
the claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving her appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The Board finds, therefore, that the delay in issuing the 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005) 
(an error in the adjudicative process is not prejudicial 
unless it affects the essential fairness of the 
adjudication).  

Regarding the appellant's claim for accrued benefits based on 
the veteran's October 2001 claim for an increased rating, she 
has not been informed of the evidence needed to establish 
entitlement to a higher rating.  The evidence considered in 
determining her entitlement to accrued benefits is limited, 
however, to the evidence in VA's possession at the time of 
the veteran's death.  The RO requested the veteran's VA 
treatment records from 1990 through the date of his death in 
April 2002, and the VA Medical Center (MC) responded that no 
records subsequent to June 1993 were found.  VA was not in 
possession of any other evidence not in the claims file.  
Because the determination regarding her entitlement to 
accrued benefits is limited to the evidence in VA's 
possession at the time of the veteran's death, the Board 
finds that the appellant has not been prejudiced by the 
failure to provide her with a section 5103(a) notice in that 
any evidence she now submitted could not be considered in 
determining her entitlement.  Mayfield, 19 Vet. App. at 120.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for compensation 
benefits, VA will obtain a medical opinion that includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records and 
VA treatment records.  The appellant has presented the 
veteran's death certificate and private treatment records in 
support of her claim.  The appellant and her daughter also 
provided testimony before the undersigned in September 2005, 
and provided a packet of greeting cards they had received 
from the veteran.

The available evidence indicates that the veteran received 
disability benefits from the Social Security Administration 
(SSA) beginning in 1975.  The RO requested a copy of the 
claims file from SSA, but was informed by that agency that 
the claims file could not be located.

The RO has not obtained a medical opinion regarding a nexus 
between the service-connected schizophrenia and the coronary 
artery disease that caused the veteran's death.  Although the 
appellant has not withdrawn her claim for service connection 
for the cause of the veteran's death, she has asserted in 
multiple statements and hearing testimony that it is not her 
contention that the cause of the veteran's death is related 
to his military service.  She contends that she is entitled 
to DIC benefits because he should have been rated as 
100 percent disabled for at least 10 years prior to his 
death.  The available medical evidence clearly shows that the 
veteran's death was due to coronary artery disease.  There is 
no indication that his psychiatric disorder, for which he had 
not received treatment for many years, contributed to cause 
his death.  The Board finds, therefore, that the medical 
evidence now of record is sufficient to resolve this issue, 
and that a medical opinion is not required prior to 
considering the merits of the appellant's claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of her claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2004).

Service Connection for the Cause of the Veterans Death
Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.303, 3.310 (2004).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (2004).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.
Analysis

The death certificate shows that the veteran died in April 
2002.  The immediate cause of death was cardiogenic shock, 
which was due to or a consequence of a myocardial infarction, 
which was due to or a consequence of severe coronary artery 
disease.  According to the death certificate, end stage renal 
failure contributed to cause death.

At the time of his death service connection had been 
established only for schizophrenic reaction, chronic 
undifferentiated type, rated as 50 percent disabling.  The 
medical records documenting his final hospitalization in 
April 2002 show that he was admitted to the hospital from a 
nursing home due to an acute myocardial infarction six days 
prior to his death.  His medical history was significant for 
insulin-dependent diabetes mellitus; end stage renal disease 
secondary to diabetes mellitus; congestive heart failure; 
chronic obstructive pulmonary disease; peripheral vascular 
disease secondary to diabetes mellitus; diabetic neuropathy; 
coronary artery disease, status post angioplasty with stent 
placement; colon cancer, status post resection; and dementia.  
At the time he was admitted, an infection was suspected, but 
the site and nature of the infection had not been determined 
prior to his death.  He was admitted to the Intensive Care 
Unit but went into ventricular fibrillation, and subsequently 
expired on April [redacted], 2002.

There is no medical evidence documenting his psychiatric 
impairment later than December 1967, and the appellant 
testified that the veteran had not received any psychiatric 
treatment for many years prior to his death.  Since at least 
1990 he did, however, receive extensive treatment for his 
multiple medical disabilities.  None of the evidence 
indicates that any of the medical disabilities were related 
to the service-connected schizophrenia.  Specifically, the 
evidence does not show that schizophrenia caused or 
materially contributed to cause the coronary artery disease 
that resulted in his death, nor does the appellant so claim.  
Furthermore, none of the evidence indicates that the coronary 
artery disease was incurred in service.  In addition, there 
was no evidence of diabetes mellitus in service.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.

Evaluation of Schizophrenia for Accrued Benefit Purposes
Relevant Laws and Regulations

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
at the time of death, shall be paid to the surviving spouse.  
38 U.S.C.A. § 5121 (West 2002), as amended by the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104(a), 
117 Stat. 2651 (Dec. 16, 2003); 38 C.F.R. § 3.1000 (2004).  
The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9204 (2004).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2004).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9204 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  
Analysis

The veteran's service medical records show that he was 
separated from service with a diagnosis of severe paranoid 
schizophrenia.  The RO granted service connection for 
schizophrenia in May 1946 and assigned a 100 percent rating.  
Between May 1946 and May 1964 the rating fluctuated between 
30 and 100 percent.  In a May 1964 decision the Board 
increased the rating to 50 percent, which the RO effectuated 
by assigning an effective date in August 1960.  The veteran 
underwent a periodic psychiatric examination in December 
1967, and in a January 1968 rating decision the RO confirmed 
and continued the 50 percent rating.  Subsequent to the 
January 1968 rating decision the veteran did not claim 
entitlement to a higher rating or present any evidence 
describing his psychiatric impairment, nor did he undergo any 
subsequent periodic examinations.  In terms of the assigned 
rating, his compensation status remained static until October 
2001.

In an October 2001 statement he claimed entitlement to an 
increased rating.  Although the veteran signed the statement, 
the information it contained was provided by the appellant, 
in that the veteran was apparently incapable of prosecuting a 
claim at that time.  In the statement the appellant asserted 
that the veteran's mental state had deteriorated over the 
years, that he had been unable to work since 1973 and 
received SSA disability benefits since then, and that he was 
entitled to a 100 percent disability rating from VA 
retroactive to 1973.  In describing his psychiatric 
treatment, she did not refer to any treatment after 1950.

With the October 2001 claim the appellant submitted a 
September 1974 medical report indicating that the veteran was 
then unable to work due to diabetes mellitus and a skin 
disorder; a January 2001 medical report showing that he was 
bedridden due to end stage renal disease, dialysis dependent, 
and diabetic neuropathy; a June 1985 document disclosing that 
the premiums for his Government Life Insurance were waived 
due to total disability; a partial copy of the March 1975 SSA 
Administrative Law Judge decision awarding him disability 
benefits; and a document from an unknown source showing that 
he was totally and permanently disabled.  She also submitted 
a statement prepared by the veteran, apparently in 1975, in 
which he described his disability due to a skin rash, and 
authorizations for the release of medical information 
referring to his treatment for dermatitis, diabetes, and high 
blood pressure.  None of the documents presented by the 
appellant pertains to the service-connected psychiatric 
disorder.

The appellant contends that the veteran was entitled to a 
100 percent rating because he had been totally disabled and 
unemployable since 1973.  She contends that the evidence of 
his insurance premiums being waived is evidence of his total 
disability.  Insurance premiums can be waived, however, even 
if the total disability is due to a nonservice-connected 
disability.  See 38 U.S.C.A. § 1912 (West 2002).  Evidence of 
the premium waiver is not, therefore, probative of the 
severity of his service-connected disability.

Although the veteran may have been unemployable, there is no 
evidence showing that his unemployability was due to the 
service-connected psychiatric disorder.  All of the evidence 
presented following the December 1967 VA psychiatric 
examination pertains to his medical disabilities, not his 
psychiatric disorder.  During the September 2005 hearing the 
appellant testified that the veteran had not received any 
psychiatric treatment for many years.  In any event, the 
evidence in the possession of VA at the time of his death 
does not show that he was more than 50 percent disabled.  The 
appellant and her daughter provided testimony in September 
2005 regarding his unusual behavior and habits during his 
lifetime.  However, that evidence, while sincere, is too 
vague to establish the status of his disability in October 
2001 and, regardless, cannot be considered in determining his 
entitlement to a higher rating for accrued benefit purposes 
because it was not in VA's possession in April 2002.  

For these reasons the Board finds that the manifestations of 
the service-connected schizophrenia did not more nearly 
approximate the criteria for a higher rating.  See 38 C.F.R. 
§ 4.7 (2004).  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 50 percent 
for chronic undifferentiated schizophrenia for accrued 
benefit purposes.

Entitlement to DIC Pursuant to 38 U.S.C.A. § 1318

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the surviving spouse in the same 
manner as if the veteran's death were service connected if 
his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2004).

The term "entitled to receive" means that at the time of his 
death the veteran had service-connected disability rated as 
totally disabling but was not receiving compensation because 
1) VA was paying the compensation to his dependents; 2) VA 
was withholding the compensation to offset an indebtedness; 
3) he had applied for compensation but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22(b) (2004).

As shown above, the veteran was not receiving compensation 
benefits for service-connected disability that was rated by 
VA as totally disabling for a continuous period of at least 
10 years immediately preceding his death in April 2002; his 
disability was rated as 50 percent disabling since August 
1960.  In addition, the veteran was not "entitled to 
receive" compensation based on a total disability rating, in 
that none of the criteria for a finding of "entitled to 
receive" are met.  The veteran's disability was not rated as 
totally disabling at the time of his death, and the appellant 
has not raised any claim of clear and unmistakable error in 
any VA decision.  See Marso v. West, 13 Vet. App. 260 (1999) 
(if a prior final VA determination denied a total disability 
rating, so that the veteran was not rated as totally disabled 
for the 10 years prior to his death, the DIC claimant must 
show clear and unmistakable error in that decision).  The 
Board finds, therefore, that the criteria for entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met, and 
that the preponderance of the evidence is against that claim.










(continued on next page)



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to a disability rating in excess of 
50 percent for chronic undifferentiated schizophrenia for 
accrued benefit purposes is denied.

The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


